Citation Nr: 0810314	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than September 
22, 2000 for a grant of service connection for depression.

2.  Entitlement to an effective date earlier than August 11, 
2003 for the assignment of a 30 percent disability rating for 
a right knee disability.

3.  Entitlement to an initial disability rating in excess of 
30 percent for depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1992 to 
February 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
two rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  By 
rating decision of November 2003, the RO increased the 
veteran's right knee disability rating to 30 percent, 
effective August 11, 2003.  Then, by rating decision of 
February 2006, the RO implemented the Board's January 2006 
grant of service connection for depression and issued a 
rating decision wherein the veteran was assigned a disability 
rating of 30 percent for the period from September 22, 2000 
to February 28, 2005, and 10 percent for the period beginning 
March 1, 2005.

By rating decision dated July 2006, the RO increased the 
veteran's disability rating for depression to 30 percent for 
the period beginning March 1, 2005.  Although the evaluation 
of the veteran's disability was subsequently raised, the 
rating remains less that the maximum benefit available, and 
thus that increase does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The record also reflects that in April 2007 the veteran 
submitted additional evidence directly to the Board, in the 
form of private medical reports, which was accompanied by a 
waiver of initial consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
depression was not received prior to September 22, 2000.

2.  The earliest effective date for the establishment of 30 
percent schedular evaluation for a right knee disability is 
August 11, 2003, the date of receipt of claim.

3.  The veteran's depression is manifested by impairment that 
most nearly approximates occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than September 22, 2000 for a grant of service 
connection for depression are not met.  38 U.S.C.A. §§ 
5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400 (2007).

2.  The criteria for a 30 percent disability rating for a 
right knee disability were not met prior to August 11, 2003.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

3.  The criteria for a disability rating higher than 30 
percent for depression are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.  The 
veteran's effective date and increased initial rating for 
depression claims are downstream claims from an initial claim 
for service connection for depression that was filed in 
October 2000, prior to the enactment of the VCAA.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the issue of depression, the veteran is challenging 
the initial evaluation and effective date assigned following 
the grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

As the two appeals relating to the veteran's depression 
concern the propriety of an initial evaluation and effective 
date, rather than a claimed increase in existing evaluation, 
it is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In that case, the Court required 
specific notification duties in increased evaluation cases, 
where a worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.

With respect to the veteran's right knee claim, he is 
challenging the effective date assigned in conjunction with 
the award of an increased rating issued by the RO in November 
2003.  While the considerations described in Vasquez, supra 
do conceivably apply in this context, because an increased 
rating claim effective date is based, in part, on the 
earliest date at which an increased disability is factually 
ascertainable, the Board finds that any error in the adequacy 
of initial VCAA notice are non-prejudicial.  In this regard, 
the Board notes that the veteran was apprised of the 
requirements of an increased rating claim in a September 2003 
letter.  In the November 2003 decision which increased the 
veteran's right knee disability rating from 10 to 30 percent, 
the RO informed the veteran as to why his rating was 
assigned, addressing the applicable criteria.  Moreover, the 
regulations pertaining to an earlier effective date claim 
were included in the September 2005 Statement of the Case 
(SOC).  In correspondence received January 2005, the veteran 
referred to knee joint instability and an inability to walk, 
indicating that he has actual knowledge of the criteria at 
issue, so there is no prejudice in proceeding with 
adjudication of his claim.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007),

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will address the 
merits of the claims.



General Legal Criteria

Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2007).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service 
connection claims, the effective date is the day after 
separation from service or date entitlement arose, if a claim 
is received within one year of separation from service, 
otherwise the general rule applies.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Major depression is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007), which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9434 (2006).

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

Analysis

Effective Date for Service Connection of Depression

The veteran contends that he is entitled to an earlier 
effective date for the award of service connection for 
depression.  He maintains that the disability has been 
present since service and that he should be compensated 
accordingly.

The veteran applied for service connection for a back 
disability in July 1993.  At this time he made no mention of 
a psychiatric disability relating to active duty.

VA records show that the veteran was hospitalized for 
substance abuse problems in August 1995 and February 1996.  
The use of psychotropic medications was indicated, and the 
veteran did show psychiatric symptoms during these 
hospitalizations.  Particularly, progress notes from August 
1995 VA records show the veteran was having depressive 
symptoms that were then attributed to his substance abuse.  
However, there is no diagnosis of depression.  More 
importantly, there is no indication that the veteran sought 
service connection at this time.  His stated purpose for 
seeking treatment was detoxification and stabilization from 
drugs and alcohol.  As the veteran had not previously filed a 
claim for service connection, the Board has no reason to 
consider this hospitalization report a claim to reopen.  Cf. 
38 C.F.R. § 3.157.

VA outpatient records from September 1996 indicate the 
veteran was relapsing with drug and alcohol dependence.  He 
was described as being depressed and diagnosed with 
dysthymia.  He said that the reason he sought treatment at 
that time was because he needed to sort out why he continues 
to relapse even when his life is going well.  He did not 
express an intention to file a claim for benefits, nor make 
comments that could be construed in that manner.  VA 
substance abuse treatment center records from July 1999 
include an intake note that states the veteran sought 
treatment for dependency problems; there was no mention of 
the veteran's desire to obtain service connection for 
depression.  Subsequent records from that time period note 
the veteran's ongoing dependency problems, and these notes do 
discuss his vocational struggles.  He was diagnosed with 
major depressive disorder, recurrent, in full remission.  
However, there is again nothing in these records which can be 
construed as an indication that he sought service connection 
for depression.  Subsequent VA psychiatric treatment records 
through September 2000 are, likewise, negative for indicia of 
the veteran's intentions to file a claim for service 
connection for depression.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  While the 
veteran underwent psychiatric treatment for several years 
prior to September 22, 2000, no reading of the evidence 
discussed thus far would give any reasonable fact finder 
cause to believe that the veteran sought service connection 
for depression during that time period.

VA outpatient treatment notes from September 22, 2000 note 
that an evaluation was being done for the veteran's 
depression.  While the veteran's claim for service connection 
for depression was received October 18, 2000, a report of 
contact from November 2000 indicates that the veteran had 
submitted a claim of service connection for PTSD on September 
22, 2000.  Construing this reported filing liberally, 
September 22, 2000 would be the earliest date upon which the 
veteran can be considered to have filed a claim of service 
connection for a psychiatric disability.  This is then the 
earliest appropriate effective date for the grant of service 
connection for depression that was awarded in response to 
this claim.

In support of his contentions, the veteran submitted letters 
from a private social worker and a private psychologist.  
These letters state, respectively, that the veteran should be 
granted service connection effective from his time of 
discharge from service or from the onset of depression- 
related symptoms in 1996.  Basically, they argue that the 
medical evidence shows his disability was due to physical and 
mental considerations which are evidenced by the record from 
those time periods.  While the Board does take the etiology 
of the veteran's disability into consideration when 
establishing service connection, these arguments do not 
support his call for an earlier effective date, which is 
based on the receipt of a claim from the veteran as described 
in 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

In sum, when the veteran's treatment records and statements 
are considered, it is clear that he was not seeking service 
connection for depression prior to the reported September 22, 
2000 filing.  Therefore, the Board concludes that the 
veteran's claim for service connection for depression was not 
received by the RO prior to September 22, 2000.  By operation 
of law, the effective date can be no earlier than September 
22, 2000.

Effective date for a 30 Percent Rating for a Right Knee 
Disability

The veteran now contends that his right knee was "seriously 
impaired" from 1999 to present, thus warranting an earlier 
effective date of the assignment of an increased rating.

In addition to the rules for establishing an effective date 
discussed above, in the context of claim for an earlier 
effective date of an increased rating, an award of increased 
compensation will be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if a claim is received within one year from such 
date.  Otherwise, the award will be effective the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

In VAOPGCPREC 12-98 (Sept. 23, 1998), VA's General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred; that this section was intended to 
be applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

Service connection for the veteran's right knee disability 
was initially granted in an October 2002 rating decision, 
wherein the veteran was assigned an initial disability rating 
of 10 percent, effective September 8, 1999.  While the 
veteran did file a notice of disagreement with this decision 
in November 2002, he subsequently withdrew his appeal in 
correspondence filed June 2003.  Therefore, this appeal is 
deemed withdrawn.  See 38 C.F.R. § 20.204.  Then, the veteran 
filed a claim for increased rating for his right knee 
disability in August 11, 2003.  By rating decision dated 
November 2003, the RO increased the veteran's right knee 
disability rating to 30 percent, effective August 11, 2003.  
As that effective date is the date the veteran filed the 
instant claim; the prior claim for increase was withdrawn; 
and there is no evidence of any other prior filing, either 
formal or informal; then August 11, 2003 is the earliest an 
effective date upon which the veteran's increased rating can 
be established based on his date of claim.

It follows that the only means of establishing an earlier 
effective date is finding that his 30 percent rating was 
factually ascertainable within the one-year period before the 
receipt of the August 11, 2003 claim for increase.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The 30 percent rating assigned in the RO's November 2003 
rating decision was based on a finding that the veteran's 
right knee symptoms nearly approximated severe recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71A, 
Diagnostic Code 5257 (2007).

The Board also notes that in a prior rating decision the RO 
assigned the veteran a separate 10 percent evaluation for 
arthritis of the right knee under 38 C.F.R. § 4.71A, 
Diagnostic Code 5003 (2007).  So, this was the only rating in 
effect during the year prior to the veteran's claim.  
Regardless, the Board will examine all potentially applicable 
diagnostic criteria to examine whether a higher rating was 
factually ascertainable during that period.  

As early as the veteran's January 2000 VA orthopedic 
examination, some right leg weakness and muscle atrophy was 
observed, and found to be attributable to the veteran's right 
knee arthritis.  VA x-ray records from October 2000 note 
minimal osteoarthritic changes in the medial and lateral 
compartments, but no other abnormalities.  These findings 
were modified somewhat at the time of the January 2002 VA 
orthopedic note and x-ray report, where the veteran was also 
found to have a likely degenerate medial meniscus.  However, 
there is no evidence that the veteran's meniscus is 
dislocated at this time, so a separate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 is not for consideration.  
While noting that the veteran had extensive atrophy and 
weakness in his right thigh muscle, this report indicates the 
veteran had no knee effusion, a full range of motion and 
ligament testing was stable.

A February 2002 VA physical therapy note describes the 
veteran's complaints of his right knee having pain, giving 
way, proving instable with twisting, and causing stiffness 
when standing.  At a May 2002 VA examination, the veteran 
complained of pain, weakness, stiffness, giving way and 
locking in his right knee, noting he experienced this for a 
couple years.  The veteran added that his knee gives way when 
he has too much weight on it, and he expressed fear that his 
kneecap might come out when he twists his knee.  Upon 
physical examination, the veteran was observed to walk with 
significant limping, favoring his right side.  The veteran's 
right patella was described as tilted and he was diagnosed 
with patellofemoral arthrosis and mild arthritis of the right 
knee.  This evidence, unfortunately, did not produce any 
clinical information that could support the assignment of an 
additional, or higher, rating for the veterans' service-
connected right knee.  

Specifically, there is no evidence of limitation of motion of 
the right knee that would meet the criteria for a 30 percent 
rating in accordance with Diagnostic Codes 5260 or 5261.  
Moreover, while the veteran was observed to have a tilted 
right patella and to walk with a "significant" limp, the 
veteran was not indicated to need a cane or other assistive 
devise to ambulate, and there is otherwise no medical or lay 
evidence present at that time demonstrating severe right knee 
impairment due to lateral instability or recurrent 
subluxation required for the assignment of a 30 percent 
disability under Diagnostic Code.   

Taken as a whole, all of this evidence predates the one year 
period prior to the veteran's date of claim, August 11, 2003.  
However, it is the only evidence of record that could 
possibly have shown that an earlier effective date for the 
assignment of a thirty percent disability rating was 
factually ascertainable.  Because this evidence does not 
support such a finding, an earlier effective date for the 
assignment of an increased 30 percent rating for the 
veteran's right knee disability is not in order.

In making this determination, the Board has considered the 
veteran's contentions that his right knee has caused him 
problems since 1999.  Unfortunately, as discussed, the 
establishment of an effective date is not based solely on the 
onset of symptoms or the veteran's perceived increase in 
disability.

Increased Rating for Depression

The veteran contends that his depression warrants a higher 
rating than is currently assigned.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  In addition, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.

In this case, the RO has assigned a 30 percent disability 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9434 due to 
VA and private records showing the veteran had GAF scores 
between 55 and 60, and a February 2004 private intake 
evaluation/ mental status examination that assessed the 
veteran with longstanding depressive symptoms, extremely 
verbal conduct and difficulty staying on task.  The Board 
adds that this February 2004 private report also describes a 
flattened affect, diminished appetite and initial insomnia.  
Taken as a whole, these symptoms do approximate the criteria 
for a 30 percent rating under Diagnostic Code 9434.

As for whether the veteran's major depression more nearly 
approximates the criteria associated with a 50 percent 
rating, the evidence shows that the occupational and social 
impairment from his disorder does not reach this level, but 
rather, it more nearly approximates the criteria associated 
with a 30 percent rating throughout the entire appeal period.

VA outpatient records from January 2000 note the veteran 
looked at the ground, spoke in decreased volume, had 
decreased psychomotor activity, had a calm but tense mood, 
displayed a dysphoric but constricted affect, and 
demonstrated coherent and circumstantial thought process.  He 
was diagnosed with major depressive disorder, among other 
conditions, and assigned a GAF score of 50.  Subsequent 
records from April 2001 describe a history depression.  The 
veteran was working as a taxi driver and was assigned a GAF 
score of 61.  This GAF score was repeated in a February 2002 
VA mental health note, which added that the veteran's past 
year GAF was 65.  So this evidence indicates a mild to 
moderate level of symptomatology.

In a VA mental health note from August 2002, the veteran 
reported feeling halfway to severe depression.  He indicated 
that he was concerned with his verbal lashing out.  He also 
complained of waking up anxious a couple times per week from 
either nightmares or worrying.  He was working as a part-time 
cab driver and security guard.  In addition, he was attending 
church.  So at this time, while the veteran's sleep was 
somewhat impaired, he was able to function at work, showing 
no evidence or reduced reliability and productivity due to 
his symptoms.  Mental status examination from that time noted 
that the veteran was neatly dressed, well groomed, alert, 
oriented and cooperative.  His mental status examination was 
basically normal, apart from his dysthymic mood.  He was 
assigned a GAF score of 55.  His Prozac prescription was 
continued.  This report was essentially duplicated in a 
September 2002 VA mental health note.

A VA psychiatrist saw the veteran in December 2002 and upon 
mental status evaluation, he described the following: the 
veteran was neatly dressed, well groomed, alert, oriented, 
and cooperative.  He noted that no abnormal movements were 
noted, and the veteran was without psychomotor agitation or 
retardation.  His speech was normal in volume modulation and 
prosody.  His affect was reactive and appropriate to content.  
The veteran's mood was characterized as mildly dysthymic.  
His thoughts were coherent and goal directed, without 
derailment.  He had shame and survivor guilt.  Based on these 
determinations, the psychiatrist evaluated the veteran as 
being stable overall, with some dysthymic mood reported a few 
times per year, but without major depression.  The veteran 
was not suicidal and felt engaged in plans for the future.

VA outpatient notes from April 2003 describe the veteran's 
sadness upon his father's death.  He expressed some remorse, 
but was found to be not more depressed.

Other outpatient treatment notes from June 2003 describe the 
veteran's reports of grief and depression for several days, 
followed by several days of a better mood, with good energy 
and enjoyment.  Upon mental status examination, the veteran 
had appropriate affect, sadness when talking about his 
father's death, a mildly dysphoric mood, no suicidal or 
homicidal ideation, no psychotic symptoms, and appropriate 
discussion of concerns regarding his daughters schooling.  
Other notes from November and December 2003 indicate the 
veteran had chronic low level depression that was 
unresponsive to medication.  While the veteran discussed 
missing his father with the approaching holidays, a mental 
status examination noted appropriate affect, fair mood, no 
suicidal or homicidal ideations, and no psychotic symptoms.

In January 2004 the veteran received VA outpatient treatment 
where he complained of periods of depression, without 
suicidal ideation, and said that this rendered him unable to 
work.  He was described at this time as having appropriate 
affect and appropriate smiles, while describing ongoing 
depressive symptoms.  He had loose thoughts, wandering at 
times, and was sometimes hard to redirect.  His depression 
was characterized as ongoing, with some suggestion of thought 
disorder.

As discussed earlier, the veteran underwent a private intake 
evaluation from February 2004 notes that the veteran was 
found to have major depressive disorder and he was assigned a 
GAF score of 55.

VA outpatient records from March and April 2004 describe the 
veteran's ongoing frustration with his work situation and 
problems related to caring for his father prior to his death.  
A mental status note indicates he gave more smiles than usual 
but was preoccupied with the past.

A May 2004 letter from a VA psychiatrist indicates that the 
veteran struggled with severe depression that limits his 
ability to function.  This letter states that the veteran had 
difficulty getting out of the house and was limited in his 
employability due to poor response to stimuli.  In addition, 
the veteran's cognitive process was described as slowed and 
this also affected his employability.  May 2004 VA outpatient 
notes indicate the veteran had some periods where depression 
persisted.  He was attending a job program regularly and was 
taking medication.  Upon mental status examination, the 
veteran was found to have a depressed mood without suicidal 
ideation.  He was appropriately discussing future plans.

The veteran was accorded a VA psychiatric examination in 
March 2005.  At this time, the veteran's medical charts and 
claims file were reviewed and pertinent past medical and 
service history was discussed.  The veteran complained of 
difficulty falling asleep, depression, and hopelessness.  He 
reported feeling useless.  He had "okay" energy.  He had 
varied motivation, but expressed difficulty in getting out of 
bed.  He had a passive wish to die, with no plan or 
intention.  The veteran then noted significant ruminations, 
which were also observed in his medical charts.  He then 
complained of poor concentration and short-term memory.  The 
examiner then recognized that the veteran suffered from 
depression, but characterized it as being partially in 
remission.  He noted that a GAF score of 70 was assigned in 
January 2005.  Upon mental status examination, the veteran 
was cooperative and appeared his stated age.  His eye contact 
was poor and his mood and affect were depressed.  He had no 
hallucinations or delusions.  His thought content was not 
suicidal or homicidal and his judgment and insight were 
described as fair.  Based on this examination, the veteran 
was diagnosed with major depressive disorder and assigned a 
GAF score of 65.  The examiner then summarized that the 
veteran had recent improvement in his symptoms and that his 
polysubstance abuse was in remission.  The veteran was active 
with church and Alcoholics Anonymous meetings.

A report from a private psychiatrist in September 2005 
indicates the veteran was seen for his depression.  He was 
described as having trouble falling asleep and staying 
asleep.  The veteran reported that he last worked in August 
2001.  The veteran was able to drive, shop, and take care of 
his daily needs.  He performed minor cooking and light 
chores.  Upon mental status assessment, the veteran was found 
to have no deterioration of personal hygiene, habit, or 
dress.  His level of depression was characterized as moderate 
to slightly severe.  He had no confusion or psychomotor 
agitation.  Thoughts were connected and the veteran was not 
disassociated in any way.  He had no delusion or 
hallucinations.  He was oriented, with normal memory.  The 
veteran's insight was described as fair, with good judgment.  
He had moderate impairment in his ability concentrate.  

VA outpatient records from September 2005 note ongoing 
struggles with depressed mood.  The veteran complained of 
having down periods for several days at a time.  His mood was 
described as fair.  Based on this examination, the veteran 
was assessed as having a grief reaction.  November 2005 VA 
outpatient records note that the veteran was having more 
trouble leaving his house and having some symptoms of 
depression due to psychosocial stressors.  He was described 
as having major depression in partial remission.

A private psychiatric evaluation report dated October 2005 
describes the veteran's current mental status.  He was found 
to be appropriately dressed, calm, and oriented in all 
spheres.  His mood was characterized as depressed.  His 
reasoning, judgment and verbalization were within normal 
limits.  He had no anxiety or psychotic symptoms.  The 
veteran scored in the severe range on the Beck Depression 
Inventory, but other testing revealed moderate levels of 
psychiatric distress.  Based on this, the veteran was 
diagnosed with major depression, severe, chronic/recurrent.

Outpatient notes from January 2006 indicate the veteran was 
experiencing a bad period of symptoms.  He reported only one 
good day out of many, and had a difficult time getting going 
in the morning.  He was volunteering on a weekly basis and 
getting along with people.  The veteran's mental status was 
described as depressed, but without thought disorder or 
suicidal ideation.  He was assessed with a relapse of major 
depressive disorder that only partially responded to 
medications.  Subsequent notes through May 2006 show 
improvement in these symptoms.

VA outpatient records from June 2006 note that veteran went 
out to dinner with his brother.  He basically enjoyed the 
experience, but felt uncomfortable at times.  His mood was up 
and down, but he felt better when he was not watching the 
news.  Recent increase in walking also improved his mood.  
Upon mental status evaluation, he was described as having a 
lighter affect.  While he had continual struggles, he was 
also getting breaks from depression.  He had ruminations 
relating to the television that were characterized as "almost 
psychotic."  In summary, he was found to have major 
depression in partial remission with an improving trend.  
Notes from later that month indicate the veteran had fair to 
good spirits.  He was planning a trip to visit his family and 
was tolerating his medications well.  He was described as 
pleasant and smiling on occasion.  He appropriately discussed 
concerns regarding his trip.

In summary, throughout the appeal period this evidence does 
show that the veteran has periodically suffered from a 
flattened affect and there are some references to short term 
memory problems.  However, there is no showing that the 
veteran engages in circumstantial, circumlocutory or 
stereotyped speech.  He has had difficulty getting out of 
bed, but the evidence does not show panic attacks occurring 
more than once per week.  In general, panic has not been a 
term used to describe the veteran's symptoms.  His thought 
process is often goal directed and while his intelligence is 
described as average there is no indication that he cannot 
understand complex commands.  His judgment is not described 
as impaired.  While mood and motivation disturbances have 
been a hallmark of the veteran's clinical presentation, there 
are frequent references in outpatient records and mental 
status evaluations to improvement in mood or partial 
remission of symptomatology.  For example, the May 2004 
letter from a VA psychiatrist indicates the veteran would 
have difficulty functioning in most work settings, but the 
examination from March 3005, just 9 months later, notes an 
improved level of symptoms.  As another example, a depressed 
period is described in outpatient records from January 2006, 
but subsequent records show improvement in symptoms, with 
partial remission and an improving trend described in June 
2006.  Numerous reports refer to his relationships with 
church, family members and Alcoholics Anonymous, to include 
dinner dates and long distance vacations.  In addition, he 
has continued to participate and express interest in job 
placement programs.

Taken as a whole, while some of the criteria for a 50 percent 
rating are demonstrated, the Board finds the type and degree 
of symptomatology contemplated for the 50 percent or higher 
levels is not shown at any time during the appeal period.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [symptoms 
listed in rating schedule for mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating].

The Board has also considered the GAF scores assigned the 
veteran by various medical professionals during the appeal 
period.  These scores generally range between 50 and 65, with 
more recent scores at the higher end of this range.  These 
GAF scores are indicative of a moderate to mild level of 
symptoms, which is reflected by the veteran's currently 
assigned rating.

For these reasons, the Board finds that the level of 
disability manifested by the veteran's depression more nearly 
approximates the occasional decrease in work efficiency and 
intermittent ability to perform occupational tasks 
contemplated by a 30 percent evaluation than reduced 
reliability and productivity contemplated by a 50 percent 
evaluation.  Accordingly, the Board concludes that a 30 
percent disability rating is warranted for the veteran's 
depression throughout the appeal period.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).



Other Considerations

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected psychiatric disability and that the manifestations 
of the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 30 percent rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

Entitlement to an effective date earlier than September 22, 
2000 for a grant of service connection for depression is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
depression is denied.

Entitlement to an effective date earlier than August 11, 2003 
for an increased rating for a right knee disability is 
denied.





______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


